Citation Nr: 0733950	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to an increased evaluation for status-post 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1968 
to July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that a cervical spine 
disorder is not related to active service.

2.  The evidence of record demonstrates that a bilateral foot 
disorder is not related to active service.

3.  The veteran's service-connected status-post left knee 
meniscectomy (left knee disability) is manifested by full 
extension and flexion from 100 to 140 degrees.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an increased evaluation for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a cervical spine disorder and 
bilateral foot disorder and claim for entitlement to an 
increased evaluation for a left knee disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claims, a December 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Prior to a February 2007 re-
adjudication of the claims, a March 2006 letter notified the 
veteran of effective dates and the assignment of disability 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on a claim, none is required in for the claim 
for entitlement to service connection for a bilateral foot 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
establish an inservice incurrence of any bilateral foot 
disorder or indicate any nexus to active service.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection claims

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records were negative for any 
feet complaints, treatment, or diagnoses.  Except for 
December 1970 records, the service records were negative for 
cervical spine complaints, treatment, or diagnoses.  In 
December 1970 service records, the veteran reported acute 
neck pain after a car accident.  A cervical spine x-ray was 
within normal limits.  The diagnosis was cervical muscles 
contusion.  A neck brace was prescribed.

In a December 1992 private medical record, the veteran 
reported neck pain and stiffness with recurring headaches of 
a constant nature.  Upon examination, there were muscle 
spasms, distortion, fixation, and deep palpatory tenderness 
of the cervical spine.  The examiner assessed positive 
cervical compression.  X-ray findings included vertebral 
misalignment of the cervical spine.  The diagnosis was 
cervicocranial syndrome with cervical myalgia and radicular 
neuralgia.  In October 1999 private records, the veteran 
reported numbness of the bilateral feet, essentially 
unchanged.  In September 2000 private records, the veteran 
reported tingling and pain in his feet for 2 years.  He 
reported that he had been an alcoholic but had stopped 
drinking 5 months ago.  The physician diagnosed sensory 
neuropathy, noting that it was most likely due to alcohol.  

In a June 2003 VA medical record, the veteran reported a 
tingling sensation and burning of both feet of a few years.  
The assessment was peripheral neuropathy.  In August 2003 VA 
records, the veteran reported tingling and numbness in both 
feet for 6 years and a history of heavy alcohol use until 3 
years ago.  The impression was sensory polyneuropathy, 
possible related to previous heavy alcohol use, and rule out 
other causes of polynueuropathy.  In September 2003 VA 
records, the veteran reported bilateral feet pain and 
tingling of 7 years that had worsened recently.  The examiner 
found that the electrophysiology study was consistent with 
mild bilateral lower extremity sensory neuropathy.  A 
November 2003 VA record noted that tingling and numbness of 
the feet were reported in 1997.  The impression was 
polyneuropathy, possibly secondary to heavy alcohol use.  

In a November 2003 lay statement, the veteran asserted that 
he had severe foot pain and no feeling on the bottom of his 
feet.  

In a March 2004 VA record, the veteran reported constant 
tingling of the feet.  He reported that he injured his neck 
in a car accident.  He reported neck pain.  An April 2004 VA 
cervical spine magnetic resonance imaging impression was 
bulging disc of the C6-7 level, mild narrowing of the neural 
foramina, probably due to degenerative changes, and mild 
degenerative arthritis. 

In an April 2004 statement, the veteran asserted that he 
injured his cervical spine during service in San Francisco in 
1969.  He stated that wore a collar for the neck injury 
during a hospital stay.  He reported that he still had the 
pain from that injury.  

In June 2004, July 2004, September 2004, and January 2005 VA 
medical records, the veteran reported neck pain and tingling 
and numbness of both feet.  The examiner noted that tingling 
and numbness of the feet was noted in 1997.  The assessment 
was sensory polyneuropathy, possibly secondary to previous 
heavy alcohol use.  

A March 2005 VA spine examination was conducted upon a review 
of the claims file.  The veteran reported that he had a neck 
injury due to an inservice car accident and current chronic 
neck pain.  The examiner noted that April 2004 x-rays noted 
bulging cervical disk with degenerative joint and disk 
disease.  The examiner opined that the veteran's neck 
disorder was "not likely" due to active duty due to a lack 
of recurrent neck problems, a negative discharge medical 
examination, and no neck complaint until 2003.  

In a January 2006 VA record, the veteran denied foot 
complaints except for a painful left toe.  In a January 2007 
VA record, the veteran reported numbness of the feet.  The 
diagnosis was stable polyneuropathy.  

The Board finds that the evidence of record does not support 
a finding of service connection for a cervical spine 
disorder.  There are current diagnoses of a bulging cervical 
disk and cervical degenerative joint disease.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But degenerative joint disease was 
not diagnosed within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309.  There was one complaint of acute 
neck pain during service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  But the evidence of 
record demonstrates that the veteran's cervical spine 
disorder is unrelated to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The first evidence of a 
cervical spine complaint was in 1992, 20 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  In addition, upon a 
review of the claims file, a VA examiner found that it was 
"not likely" that the cervical spine disorder was related 
to service, to include the inservice car accident.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Although the 
veteran asserted that his current neck pain was a residual of 
the inservice car accident, his testimony is not competent to 
establish such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for a 
cervical spine disorder is not warranted.

The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral foot 
disorder.  There is a current diagnosis of a bilateral foot 
disorder - sensory neuropathy.  Degmetich, 104 F.3d at 1333.  
But there is no inservice evidence of any foot complaints, 
treatment, or diagnoses.  Hickson, 12 Vet. App. at 253.  In 
addition, the other evidence of record does not demonstrate a 
relationship to active service.  The first evidence of a foot 
disorder was in 1999, over 25 years after service discharge.  
Mense, 1 Vet. App. at 356.  Moreover, throughout the claims 
file, VA examiners found that the most likely etiology of the 
bilateral foot disorder was a history of heavy alcohol use.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  Accordingly, service connection for a 
bilateral foot disorder is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a September 1972 rating decision, the RO granted service 
connection for a left knee disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, effective July 14, 1972.  In December 2003, the veteran 
filed a claim for entitlement to an increased evaluation for 
his service-connected left knee disability.  By a March 2004 
rating decision, the RO granted a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, effective December 
2, 2003.  The veteran appealed that evaluation.

In a December 2003 lay statement, the veteran reported 
occasional left knee give-way while walking.  He also 
reported swelling upon standing too long and that sometimes 
he wakes up in the middle of the night with a swollen knee.  

A December 2003 VA medical record noted left knee 
degenerative joint disease.  A January 2004 VA radiology 
report impression was left knee degenerative changes, 
minimal, with mild narrowing of the lateral compartment and 
small spur formation at the tibial spines.  

A January 2004 VA examination was conducted.  The veteran 
reported left knee pain, stiffness, swelling, heat, redness, 
inflammation, instability, giveway, fatigability, and lack of 
endurance.  The pain was described as dull, stabbing, sore, 
and crunching and was 2 to 3 out of 10.  The veteran reported 
flare-ups 3 to 4 times per month that caused pain of 9 out of 
10 that lasted approximately 24 hours.  Knee pain was 
worsened by walking or stepping in the wrong way and was 
relieved by rest, a change in position, and walking.  The 
veteran took over the counter medication for the pain.  The 
veteran wore a brace and occasionally used a cane but did not 
use corrective shoes or crutches.  The veteran denied left 
knee locking, dislocation, and recurrent subluxation.  He 
stated that he currently had a desk job because he could not 
work as a fireman.  He reported that he could not run, play 
sports, or walk for long periods of time.  Upon examination, 
there was a slight limp and difficulty walking on heels and 
toes.  Upon deep knee bend, the veteran could only perform to 
25 percent and could not keep his back straight.  There was 
no left knee redness but there was slight swelling, 
tenderness to palpation, and crepitus.  There was negative 
drawer test and no instability or laxity.  Left knee flexion 
was to 100 degrees.  The veteran reported pain and 
fatigability upon repetition.  The diagnosis was status-post 
meniscectomy with degenerative joint disease, fatigability, 
and pain on range of motion.

A January 2005 VA medical record noted degenerative joint 
disease of the left knee.  Another January 2005 VA record 
assessed normal stance and gait.  

A March 2005 VA joints examination was conducted.  The 
veteran reported stiffness of the knee, worse in the morning.  
Once a month or more he had knee swelling, usually in the 
evening or after activity.  He complained of give-way twice 
per year and rare locking.  The veteran denied redness, 
instability, fatigability, and decreased endurance.  The 
veteran reported that his medication was about 50% efficient.  
The veteran wore a hinged knee brace to avoid give-way.  The 
veteran reported that he did not do any of the physical labor 
at his job, but otherwise there was no impairment of his 
activities of daily living.  Upon examination, there was no 
varus or valgus stress abnormality and the veteran was able 
to stand on his toes and heels with slight difficulty.  He 
was unable to squat secondary to knee pain.  There was 
extension to 0 degrees and flexion to 130 degrees.  Upon 
repetition, there was increased pain, but no additional 
limitation of motion.  There was tenderness on palpation of 
the lateral and medial margins.  No slippage was noted upon 
Apley, McMurray, or Lachman testing.  There was no edema or 
musculature atrophy and there was intact stability.  The 
diagnosis was left knee degenerative joint disease.  

A January 2007 VA joints examination was conducted.  The 
veteran reported decreased left knee motion and increased 
swelling and pain.  He reported some falls in his yard and 
while walking due to weakness.  The veteran also stated that 
he had difficulty climbing stairs, kneeling, crouching, and 
squatting, and that he needed support to conduct those 
activities.  The veteran stated that he did not lift or carry 
much weight.  He wore a knee brace but did not wear 
orthotics.  He reported crepitus and intermittent swelling 
with an average daily level of discomfort at 4 to 5 out of 
10, particularly in cold weather or upon standing and walking 
longer than 25 to 40 minutes.  The veteran reported at least 
weekly flare-ups that lasted 12 to 36 hours and were 
occasioned by suddenly turning or twisting the knee or with 
cold weather.  The discomfort was alleviated within 12 to 36 
hours with heat, ice, elevation, and over the counter 
medication.  Upon examination, the veteran was independently 
ambulatory, with a noticeable limp on the left side.  The 
veteran had difficulty heel and toe walking and was unable to 
squat.  There was extension to negative 4 degrees and flexion 
to 113 degrees with pain, stiffness, and fatigability, but no 
weakness or incoordination.  There was a mild degree of genu 
varum, marked tenderness to direct patellar compression, and 
crepitus during flexion and extension.  McMurrays sign was 
suggestively positive with pain diffuse throughout.  There 
was no effusion or warmth.  Varus and valgus stressing 
revealed pain with valgus stressing.  There was no clinical 
instability.  An x-ray impression was no fracture or 
dislocation.  

The veteran's current 20 percent evaluation contemplates 
limitation of leg flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  There is a maximum 30 percent rating 
if leg flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Here, the evidence shows flexion of 
100, 113, and 140 degrees. Accordingly, an increased 
evaluation is not warranted based on limitation of left knee 
flexion.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Limitation of leg extension warrants a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2007); see also 38 C.F.R. § 4.71, Plate II (2007) 
(showing normal leg flexion and extension as between 0 
degrees and 140 degrees).  Here, the evidence shows full 
extension.  Accordingly, an increased evaluation is not 
warranted based on limitation of left knee extension.  In 
addition, the objective evidence of record does not 
demonstrate left knee ankylosis or impairment of the fibia, 
tibula, or femur and indicated that there was intact 
stability and no recurrent subluxation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5255, 5256, 5257, 5262 (2007).  Moreover, a 
rating in excess of 20 percent is not permitted for 
dislocation or removal of the semilunar cartilage or for genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 
5263 (2007).  

The Board has also considered an evaluation for left knee 
degenerative joint disease.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  But as noted above, 
limitation of the veteran's left knee motion does not provide 
for an increased evaluation.  Accordingly, alternative 
diagnostic codes do not provide for an increased evaluation 
for the veteran's left knee disability. 

The Board has also considered whether a separate evaluation 
is warranted for left knee arthritis and instability.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  But as noted above, the objective 
medical evidence of record demonstrates there is no left knee 
instability.  Accordingly, a separate evaluation is not 
warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2007).  The objective medical 
evidence of record demonstrated that repetition caused 
increased pain and fatigability, but did not cause additional 
limitation of motion, weakness, or incoordination.  Moreover, 
although the veteran walked with a limp, the veteran was 
found to have a normal gait and stance.  In addition, 
although there was tenderness on palpation and crepitation, 
there was no instability, laxity, edema, warmth, or muscle 
atrophy.  The Board finds that there is no additional 
functional loss not contemplated in the 20 percent rating and 
that an increased evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of the service-connected left knee 
disability but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization for his left 
knee.  Although the veteran reported that he had to quit his 
job as a fireman and obtain a desk job, the record does not 
show marked interference of employment due to a left knee 
disability.  Accordingly, the RO's failure to consider or 
failure to document its consideration of this section has not 
prejudiced the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral feet disorder is denied.

An increased evaluation for a left knee disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


